Citation Nr: 0627563	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial schedular evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to service connection for a low back disability 
and granted entitlement to service connection (with a 10 
percent rating) for post-traumatic stress disorder (PTSD).  
By way of a December 2004 rating action, the RO increased the 
veteran's rating for PTSD to 30 percent (from the effective 
date of service connection).


FINDINGS OF FACT

1.  A low back disorder was not shown during service or for 
years thereafter, and the veteran does not have a current low 
back disorder that has been related to any aspect of his 
period of service.  

2.  The veteran's PTSD results in occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily) due to symptoms such as:  depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability is not due to an injury 
or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2005).

2.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify the veteran 
regarding the issue of service connection for a low back 
disorder by means of an October 2003 letter (prior to the 
initial adjudication from the AOJ) to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and VA's respective duties for obtaining 
evidence.  The letter also contained a list of lay and 
medical evidence or documents that could be used in place of 
service medical records to show in-service incurrence of 
injury or disease.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

The Board notes that the October 2003 letter did not provide 
the veteran with appropriate notice as to what evidence was 
required for him to substantiate his claim for an increased 
rating for PTSD.  Furthermore, we note that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice not 
only with regard to matters involving the grant of service 
connection, but also with regard to the disability rating and 
effective date that will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Even though the argument could be made that notice required 
pursuant to Dingess with respect to the rating and the 
effective date assigned for the rating for PTSD was not 
provided, the fact is that such a procedural defect is cured 
in the circumstances of this case.  The veteran is 
represented by DAV, and his representative has clearly 
expressed that he has actual knowledge of the evidence needed 
to substantiate the claim for an increased rating, as the 
criteria for assigning a higher rating were actually argued.  
We point out that a questionnaire, prepared by DAV and filled 
out by a psychiatric professional in August 2003 (and on 
similar questionnaires received thereafter), contained the 
actual rating criteria for evaluating the severity of 
psychiatric disabilities found at 38 C.F.R. § 4.130, 
Diagnostic Code 9440.  With this degree of actual knowledge 
shown, it cannot be said that the veteran was prejudiced by 
lack of a notice letter.  These questionnaires, and 
statements from the veteran's representative make it clear 
that he, and by virtue of representation, the veteran, knew 
what was required for an increased rating for PTSD.  With the 
demonstration of actual knowledge of the evidence needed to 
substantiate the claim and as the veteran has had the 
opportunity to participate effectively in the processing of 
his claim, that is, the opportunity to submit evidence or 
argument on the increased rating claim, which he did, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by the defect in the VCAA notice.  A 
remand for additional notice today would serve no useful 
purpose

Although the October 2003 notice letter did not provide the 
veteran with notice as to disability ratings and effective 
dates regarding his claim for service connection for a low 
back disorder, the Board concludes below that the 
preponderance is against the veteran's claim for service 
connection, and as such, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the appeal 
regarding this issue.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, private 
medical treatment records submitted by the veteran, VA 
medical treatment records, a VA general examination, a VA 
psychiatric examination, questionnaires from the veteran's 
representative completed by the veteran's primary psychiatric 
physician, and statements by the veteran's representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  

The veteran was also accorded a number of VA examinations 
regarding his low back and his PTSD.  The Board finds that 
another examination regarding the low back is not warranted, 
as the medical evidence of record contains no link between 
the veteran's back condition and service.  Additionally, the 
veteran's examination for PTSD in October 2004 did not 
document impairment or symptoms that would warrant a higher 
rating.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded for a new examination solely because 
of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report is sufficient and supported by VA 
outpatient treatment records.  The 2004 examination (in 
conjunction with other records documenting the severity of 
the veteran's PTSD) is adequate upon which to base a 
decision.

VA has complied with these duties.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcomes of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

II.  Service connection for a low back disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's case, degenerative disease of the veteran's spine 
was not shown during service or for many years thereafter, 
and as such, it may not be presumed to have been incurred 
during service.

The Board also notes that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. 
§ 1154(b).  While the veteran's service personnel records 
indicate that he is a combat veteran, and the veteran's 
representative noted the provisions 38 U.S.C.A. § 1154 in a 
July 2006 statement, neither the veteran nor his 
representative has ever made any statement indicating that 
the veteran's current back disorder is related to combat 
service.  Without some clear articulation from the veteran as 
to how his back disorder is possibly related to his combat 
experience, VA has no basis for considering his claim in 
light of  38 U.S.C.A. § 1154(b).

In this case, the veteran's service medical records show no 
back injury during service and they are devoid of any 
complaints or findings indicative of a back disorder.  A back 
disorder was not shown on the veteran's December 1945 
examination prior to separation from service, or for many 
years thereafter.  

The record clearly documents that the veteran has more than 
one current back disorder.  These include: spinal stenosis, 
T12-L1-L2, status post laminectomy; scoliosis and 
degenerative change, post laminectomy; degenerative disc 
disease; multilevel degenerative spondylosis within the 
lumbar spine; and severe canal stenosis at the T12-L1 level, 
primarily due to severe facet joint hypertrophy.  

What the record does not show, however, is any medical 
evidence linking these back problems to any aspect of the 
veteran's period of service.  The medical evidence indicates 
that the veteran underwent a laminectomy in the early 1980's, 
and a November 2003 record notes that the veteran's back pain 
dates back 30 years.  Thus the earliest point at which it is 
suggested that the veteran began to suffer back pain is some 
time in the early 1970s, which is many years after his World 
War II service.  No additional evidence of in-service 
incurrence of back injury has been submitted.

In short, while the veteran has a current low back disorder, 
the record contains no evidence (medical or otherwise) 
indicating that a current low back disorder is in any way 
related to his period of service.  As such, the Board must 
find that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.

Although the veteran may believe that a current low back 
disability is due to his service, he is not competent to 
provide opinions that require medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Increased initial schedular evaluation for PTSD

The veteran argues that he is entitled to an evaluation in 
excess of 30 percent for his PTSD.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
with consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's PTSD is evaluated as a psychiatric disability 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (employing the 
general rating criteria for psychiatric disability found at 
Diagnostic Code 9440).

Under Diagnostic Codes 9411 and 9440, a 10 percent evaluation 
is warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

In the instant case, as is discussed below, the severity of 
the veteran's PTSD does not warrant a rating in excess of 30 
percent at any point since the effective date of service 
connection in August 2003.  

On VA outpatient psychiatry evaluation conducted by the 
veteran's primary psychiatric care provider in August 2003, 
the veteran was found to be alert and attentive, cooperative 
and reasonable, with appropriate grooming, normal speech rate 
and rhythm, intact language, normal and coherent thought 
process and association, no suicidal or violent ideation, and 
no perceptual disturbance.  The veteran was also found to 
have a mildly depressed mood, often fluctuating between 
normal and depressed at times, and crying easily.  The 
veteran's sleep was found to be poor.  The veteran was given 
a Global Assessment of Functioning (GAF) score of 50.  
[According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 50 to 41 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).]

On VA psychiatric examination in October 2004, the examiner 
stated that the veteran lives with his wife of more than 50 
years, that he has good relationships with members of his 
large family, and that he has long since retired from his job 
as the owner of a small supermarket.  Since retiring the 
veteran is noted to have enjoyed spending a great deal of 
time volunteering.  His physical disability due to problems 
including muscular dystrophy, however, has recently 
diminished his ability to volunteer.  Additionally, it was 
noted that the veteran was experiencing an increase in his 
PTSD because of the current war in Iraq and because he was 
having adjustment difficulties related to his progressive 
muscular dystrophy.  He was found to have reduced coping 
skills and to be no longer able to suppress and manage 
memories by being busy.  The examiner stated that the veteran 
was found to have good eye contact and no psychotic symptoms, 
no impairment of thought process or communication, and no 
delusions or hallucinations.  The veteran was also found to 
have a sad mood and depressive affect, and some suicidal 
ideation.  On this examination, the veteran was given a GAF 
score of 55.  [A GAF score of 60 to 51 indicates moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, of school functioning (e.g. few friends, unable 
to keep a job).]

The record also contains questionnaires dated August 2003, 
November 2003, and August 2004, which were provided by the 
veteran's representative and completed by the veteran's 
primary psychiatric care provider.  On each of the 
questionnaires, the general rating criteria for evaluating 
psychiatric disability were listed, from 30 a percent rating 
to a 100 percent rating (exactly as stated above), and the 
physician was asked to indicate whether the veteran 
demonstrated the symptoms listed under each of the rating 
criteria.  On each of the questionnaires, the veteran's 
physician indicated that the veteran demonstrated symptoms 
that fell under the criteria for a 30 percent rating, but not 
a 50 percent, 70 percent or 100 percent rating.  On the 
November 2003 questionnaire, the physician indicated 
specifically that the veteran's most prevalent symptoms were 
depressed mood, chronic sleep impairment, and mild memory 
loss, noting that the veteran also suffered nightmares 
pertaining to his combat experiences in Europe during World 
War II.  The physician indicated similar prevalent symptoms 
on the August 2004 questionnaire, only at that time 
indicating anxiety as a prevalent symptom but not mild memory 
loss.

The Board notes that while the examiner in 2004 indicated 
that the veteran's psychiatric disability may have increased 
in severity since 2003, that examiner assigned the veteran a 
higher GAF scale score (55) than was assigned in 2003 (50).  
Regardless of whether the disability increased in severity, 
the PTSD symptoms described do not show that the severity of 
his PTSD warrants a rating in excess of 30 percent.  

Specifically, the Board points out that the veteran's PTSD 
has caused very little in the way of occupational and social 
impairment.  He lives with his wife of more than 50 years, he 
has good relationships with members of his large family, he 
volunteers to the extent possible, and he is socially active 
and attends reunions.  While the veteran (who is over 80) 
retired long ago, he owned and operated his own business for 
years and actively engaged in volunteer work thereafter - 
until recently when his physical (not psychiatric) 
disabilities diminished his mobility.  With such findings, it 
cannot be said that the veteran's PTSD results in any more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  Additionally, the veteran does not 
have the PTSD symptomatology described in the criteria for a 
higher (50 percent) rating.  The evidence does not show that 
his symptoms include any of the following: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The veteran's predominant PTSD symptoms include: depressed 
mood, anxiety, chronic sleep impairment, and mild memory 
loss.  These symptoms are listed among the criteria for the 
30 percent rating.  See DC 9440 above.  While the veteran was 
noted to have some suicidal ideation, this is the only 
symptom he has that is listed among the criteria for a higher 
rating.  Furthermore, the veteran specifically indicated how 
he dismissed such ideation when he thinks of how it would 
impact his wife and family. 

Given the fact that the veteran's PTSD has had a relatively 
small impact on the veteran's social or occupational well-
being, and the fact that the predominant symptoms of his 
condition are among those listed in the criteria for a 30 
percent rating (with only one symptom among those listed in 
criteria for a higher rating), the Board finds that the 
disability due to the veteran's PTSD more closely 
approximates the rating criteria for a 30 percent rating than 
that for next higher rating.  See Diagnostic Codes 9411 and 
9440.  Hence, a disability rating in excess of 30 percent for 
the veteran's PTSD is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
in this instance, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board notes that the 
veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent medical treatment records.




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to an initial schedular evaluation in excess of 
30 percent for post-traumatic stress disorder is denied.




____________________________________________
DENNIS F. CHIAPPETTA, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


